Cooper, J.,
delivered the opinion of the court.
The court erred in excluding as evidence the patents issued to the vendors of the plaintiffs for the lands from which the timber sued for was taken.
We know as a matter of public history that these lands have been surveyed by the United States, and that these surveys are of sections and their subdivisions, or lots conforming as nearly as practicable in quantity to the subdivisions. ' It is by these subdivisions of sections that the lands are dealt with by the State; and it has, we believe, been uniformly held that where the right is given to buy surveyed lands, and the language of the law is that not more than forty or eighty or six hundred and forty acres may be purchased by one person, such 'words are to be construed as meaning the surveyed divisions containing such quantities of land, and as authorizing the purchase of any such recognized division or subdivision, although, as a matter of fact, some of them may contain a greater quantity than that designated by the literal language of the law. We know that usually a surveyed section of land contains six hundred and forty acres, but we know also that some of them contain more and some less than this. In Fulton v. McAfee, 5 How. 751, two sections had been entered by the applicant which contained an aggregate of thirteen hundred and fifty acres. It was held that the “ actual survey controls the number of *365acres in all public surveys and grants,” and it was said that under the preemption laws of 1839, which authorized the entry by one person “ of one-quarter section, or one hundred and sixty acres,” it had “ been uniformly held to justify the entry of a quarter section,, or fractional division of a section, containing more than that number of acres.”
The first act of Congress for the disposal of the lands of the United States south of Tennessee provided that “ not more than one tract shall be granted to any one person, and the same shall not exceed six hundred and forty acres.” Act of 1803, § 2 (Code of 1857, p. 648).
The universal understanding of such laws by the public, and their construction by all the departments of the government, has been that the quantity named had reference to the sections as-surveyed, though in fact some contained more and others less than the true section.
We have found no case in which a literal construction has been placed upon words of quantity in such statutes, where the number of acres designated by the law corresponded to the number of acres of a legal subdivision of land or a multiple thereof. Aside from the uniform construction that has been put upon such language as that contained in the act of 1877, it is evident that inextricable confusion would arise in the land offices of the State if the insignificant excess should be reserved by the State in the sale of the subdivisions which exceed the usual area. We are, therefore, of opinion that the words “ two hundred and forty acres ” in the act must be read as convertible with “ three-eighths or six-sixteenths of a section.”
The judgment is reversed.